DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gosu et al., (US 2019/0339927 A1).
As per claim 1, Gosu et al., teach a system for authenticating a user with a service account through a voice assistant (0102), comprising: at least one computing device; at least one application that, when executed by the at least one computing device, causes the at least one computing device to at least: obtain a request for data associated with a user account on 
As per claim 2, Gosu et al., teach the system of claim 1, wherein the at least one application generates the redirection to the second application by launching the second application in the voice assistant on behalf of the user (0110). 
As per claim 3, Gosu et al., teach the system of claim 2, wherein the at least one application generates the redirection by: obtaining an authentication token associated with a service endpoint corresponding to the second application; and authenticating the voice assistant in the service endpoint on behalf of the second application using the authentication token (0102). 
As per claim 4, Gosu et al., teach the system of claim 3, wherein the at least one application obtains the authentication token in response to a previous authentication of a user account with an identity manager through the first application, wherein the service endpoint federates user authentication of the user account to the identity manager (0102). 
As per claim 5, Gosu et al., teach the system of claim 1, wherein the at least one application identifies the second application by identifying a phrase matching a portion of the speech to text representation in a lookup table (0115 -0117). 

As per claim 7, Gosu et al., teach the system of claim 5, wherein at least one application identifies the second application by identifying an application associated with the request to which the device assistant is authorized to access (0102, 0115 -0117). 
As per claim 8, Gosu et al., teach a non-transitory computer-readable medium (0066) comprising machine-readable instructions, wherein the instructions, when executed by at least one processor, cause a computing device to at least: obtain a request for data associated with a user account on behalf of a voice assistant, the request received on behalf of a first application implemented in the voice assistant (0115-0117); obtain a speech to text representation of the representation of the request for data (0115); identify a second application implemented in the voice assistant from which the data can be obtained (0082, - “media server application”); generate a redirection to the second application; and cause the voice assistant to play the redirection to the second application (0084-0085). 
As per claim 9, Gosu et al., teach the non-transitory computer-readable medium of claim 8, wherein the instructions generate the redirection to the second application by launching the second application in the voice assistant on behalf of the user (0110). 
As per claim 10, Gosu et al., teach the non-transitory computer-readable medium of claim 8, wherein the instructions generate the redirection by: obtaining an authentication token associated with a service 
As per claim 11, Gosu et al., teach the non-transitory computer-readable medium of claim 10, wherein the instructions obtain the authentication token in response to a previous authentication of a user account with an identity manager through the first application, wherein the service endpoint federates user authentication of the user account to the identity manager (0102). 
As per claim 12, Gosu et al., teach the non-transitory computer-readable medium of claim 8, wherein the instructions identify the second application by identifying a phrase matching a portion of the speech to text representation in a lookup table (0115 -0117). 
As per claim 13, Gosu et al., teach the non-transitory computer-readable medium of claim 12, wherein the instructions identify the second application by identifying an application associated with the request to which the user account is authorized to access (0102, 0115 – 0117). 
As per claim 14, Gosu et al., teach the non-transitory computer-readable medium of claim 12, wherein the instructions identify the second application by identifying an application associated with the request to which the device assistant is authorized to access (0102, 0115 – 0117). 
As per claim 15, Gosu et al., teach a method comprising: obtaining a request for data associated with a user account on behalf of a voice assistant, the request received on behalf of a first application implemented in the voice assistant (0102); obtaining a speech to text representation of the representation of the request for data (0115 -0117); identifying a second application implemented in the voice assistant from which the data can be obtained “0082, - “media server application”); generating 
As per claim 16, Gosu et al., teach the method of claim 15, wherein generating the redirection to the second application further comprises launching the second application in the voice assistant on behalf of the user (0110). 
As per claim 17, Gosu et al., teach the method of claim 15, wherein generating the redirection further comprises: obtaining an authentication token associated with a service endpoint corresponding to the second application; and authenticating the voice assistant in the service endpoint on behalf of the second application using the authentication token (0102). 
As per claim 18, Gosu et al., teach the method of claim 17, further comprising obtaining the authentication token in response to a previous authentication of a user account with an identity manager through the first application, wherein the service endpoint federates user authentication of the user account to the identity manager (0102). 
As per claim 19, Gosu et al., teach the method of claim 15, further comprising identifying the second application by identifying a phrase matching a portion of the speech to text representation in a lookup table (0115 – 0117). 
As per claim 20, Gosu et al., teach the method of claim 19, further comprising identifying the second application by identifying an application associated with the request to which the user account or the voice assistant are authorized to access (0102, 0115 – 0117). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Xuan et al., (US 2021/0176229 A1) teach various approaches for authenticating a user through a voice assistant device and creating an association between the device and a user account. The request is associated with a network or federated service. The user is prompted to use a client device, such as a smartphone, to facilitate an authentication flow. A soundwave is played through the client device that contains a secret key, which is then sent to a service that validates the secret key. An association between the user account and the voice assistant device can then be created so that access to third party services can occur.
Isaacson et al., (US 2019/0306137 A1) teach a process of providing social networking entity purchasing processes. A method includes receiving, from a posting entity and at the social networking entity, a posting. When the posting is associated with a product within a product catalog of the posting entity, the social networking entity transmits the posting through the social networking entity with an option to buy. When there is a correlation between the posting and the product catalog, and when the user makes a purchase of the product, the user is not transitioned away from the social networking entity. Initiating a process associated with the purchase of the product occurs within the social networking entity.
Brockenbrough et al., (US 2002/0076004 A1) teach is a system that includes a handheld wireless computer, such as a PDA, through which a user can select a voice message to be played to the user from an inventory of messages. The inventory is presented within a displayed page on the computer. The computer is also used to designated a telephone number of a telephone which is to be called and through which the message is to be played when the telephone is answered via a displayed page that includes a description of the selected message and includes a field for entering a telephone number. A message system retrieves the designated voice message, telephones the designated telephone and plays the message through the telephone when the telephone is answered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658